Opinion by
Mr. Chief Justice Sterrett,
The unsatisfactory condition of the auditor’s report in this case is largely due to the fact that he made no definite or detailed findings of fact, except in his answers to requests presented by counsel; and some of these findings appear to he conclusions from other facts not shown to.have been found by him. In such a condition of the record, as is here presented by the auditor’s report, the general rule, as to tbe weight that ought to be given to an auditor’s findings of fact, cannot be urged with much strictness or force. In addition to that, the auditor appears to base his findings largely upon the assumption that the testimony of the defendant and his wife “ was so tainted with bias and interest as to make it incompetent.” This assumption wholly ignores the fact that the testimony thus discredited by the auditor is strongly corroborated by other evidence, including the circumstances of the case.
The learned president of the twelfth judicial district, who specially presided at the hearing, realizing that the facts, up< n which the questions involved in the case arose, had not been definitely or properly found by the auditor, deemed it necessary that he himself should “ gather them from the testimony and evidence filed with the very meager report ” of the auditor. A careful consideration of the learned trial judge’s opinion has satisfied us as to the substantial correctness of his findings of fact therein set forth; and, upon the facts thus established, we think his legal conclusions are free from error. A detailed consideration of liis findings, and conclusions of law is unnecessary. They are so fully and accurately presented in his opinion that for reasons there given by him, we are content to affirm the decree.
Decree affirmed and appeal dismissed at appellant’s costs.